Name: Commission Regulation (EEC) No 646/89 of 14 March 1989 replacing the codes established on the basis of the Common Customs Tariff nomenclature in force on 31 December 1987 with those established on the basis of the combined nomenclature in certain Regulations concerning the classification of goods
 Type: Regulation
 Subject Matter: tariff policy;  information technology and data processing;  building and public works;  electronics and electrical engineering;  social affairs
 Date Published: nan

 Avis juridique important|31989R0646Commission Regulation (EEC) No 646/89 of 14 March 1989 replacing the codes established on the basis of the Common Customs Tariff nomenclature in force on 31 December 1987 with those established on the basis of the combined nomenclature in certain Regulations concerning the classification of goods Official Journal L 071 , 15/03/1989 P. 0020 - 0023 Finnish special edition: Chapter 2 Volume 7 P. 0020 Swedish special edition: Chapter 2 Volume 7 P. 0020 *****COMMISSION REGULATION (EEC) No 646/89 of 14 March 1989 replacing the codes established on the basis of the Common Customs Tariff nomenclature in force on 31 December 1987 with those established on the basis of the combined nomenclature in certain Regulations concerning the classification of goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 20/89 (2), and in particular Article 15 thereof, Whereas Council Regulation (EEC) No 950/68 of 28 June 1968 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 3529/87 (4), established the nomenclature of the Common Customs Tariff on the basis of the Convention of 15 December 1950 on nomenclature for the classification of goods in customs tariffs; Whereas the Commission has adopted a number of Regulations concerning the classification of goods in the nomenclature of the Common Customs Tariff on the basis of Regulation (EEC) No 97/69 of the Council of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (5), as last amended by Council Regulation (EEC) No 2055/84 (6); Whereas Regulation (EEC) No 2658/87 established a goods nomenclature, called the combined nomenclature, to meet, at one and the same time, the requirements of the Common Customs Tariff and of the external statistics of the Community, based on the International Convention on the Harmonized Commodity Description and Coding System, which replaces the Convention of 15 December 1950 referred to above; Whereas Article 15 (1) of Regulation (EEC) No 2658/87 lays down that the codes and descriptions of goods established on the basis of the combined nomenclature are to replace those established on the basis of the nomenclature of the Common Customs Tariff in force on 31 December 1987; Whereas for the sake of clarity and simplification those of the said Regulations which are still of practical significance and in which the transposition will involve no changes of substance should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In the Regulations listed in column 1 of the Annex, which refer to the goods described in column 2, the codes based on the nomenclature of the Common Customs Tariff in column 3 shall be replaced by the codes based on the combined nomenclature listed in column 4. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 4, 6. 1. 1989, p. 19. (3) OJ No L 172, 22. 7. 1968, p. 1. (4) OJ No L 336, 26. 11. 1987, p. 3. (5) OJ No L 14, 21. 1. 1969, p. 1. (6) OJ No L 191, 19. 7. 1984, p. 1. ANNEX 1.2.3.4 // // // // // Regulation (EEC) No // Description of goods // CCT heading number // Combined nomenclature code // // // // // (1) // (2) // (3) // (4) // // // // // // // // // 484/79 (1) // Yarn for fishing lines, consisting of hollow braiding made from continuous nylon fibres wholly clad with a layer of polyvinyl chloride, put up in reels in certain lengths, with tapered ends // 39.07 E IV // 3926 90 99 // 1218/84 (2) // Wash basins composed of 30 % of artificial plastic material (styrenated polyester resin) and 70 % of filler (mainly of silicate) and having a coating of transparent artificial plastic material (styrenated polyester resin about 0,2 mm thick on the working surface) // 39.07 B V d) // 3922 10 00 // 2882/83 (3) // Electronic games, consisting of a plastic and metal case (110 Ã  73,5 Ã  8 mm) with a liquid crystal display screen and containing a monolithic integrated circuit programmed for the game (with a display of the player's score), clock, alarm and calculator functions // 97.04 C // 9504 90 90 // 211/85 (4) // Memory elements intended for use as parts of automatic data-processing machines consisting of: // // // // - a static random access memory (RAM) in C-MOS technology, // // // // - a rectangular multilayer ceramic printed-circuit panel (17 Ã  39 mm), carrying (in a separable way): // // // // - four statistic RAMs, in C-MOS technology (C-MOS-SRAMs), comprising a monolithic integrated circuit, each with a 16 K or 64 K memory, // // // // - one decoder in the form of a monolithic integrated circuit, // // // // - 2 Ã  14 connector pins, // // // // - an electronic programmable read only memory (Eprom), // // // // - a rectangular multilayer ceramic printed-circuit panel (17 Ã  39 mm), carrying (in a separable way): // // // // - two ultraviolet-erasable programmable read only memories (Eproms), in the form of a monolithic integrated circuit, each with a 64 K memory and a quartz window in the upper surface, // // // // - one decoder in the form of a monolithic integrated circuit, // // // // - one decoupling capacitor, // // // // - 2 Ã  14 connector pins // 84.55 C // 8473 30 00 // 1936/84 (5) // A microcomputer of 15 Ã  51 Ã  2 mm with 40 connecting pins and equipped with inter alia: // // // // - a user-programmable ultraviolet-erasable 1 K Ã  8 bit program memory (Eprom), // // // // - a 64 Ã  8 bit read/write data memory (RAM), // // // // // // // Regulation (EEC) No // Description of goods // CCT heading number // Combined nomenclature code // // // // // (1) // (2) // (3) // (4) // // // // // // // - 27 in/out lines, // // // // - an 8 bit timer/counter, and // // // // - an on-board oscillator and clock circuit // 85.21 D II // 8542 11 75 // 1620/81 (6) // Self-propelled machines for forestry use which are capable of being fitted with various attachments enabling the machines to perform a number of operations on timber, such as lifting, handling, hauling, pushing, loading, debarking and cutting to length // 87.01 B // 8701 90 // 551/87 (7) // Apparatus for transferring to microfilm information recorded on magnetic tape consisting of: // // // // - a tape deck for playing the magnetic tape, // // // // - a processing unit for transcribing the data recorded on the tape into legible characters to be displayed on a cathode-ray tube and for controlling the operation of a camera and flashlight which are used to photograph those characters. If desired, this part of the operation may be performed by the central processing unit or an automatic data-processing machine instead of the processing unit which forms part of the apparatus, // // // // - a cathode-ray tube displaying the characters, // // // // - a flashlight apparatus, // // // // - a camera for photographing the characters on microfilm, // // // // - a unit for developing and printing the film in the form of microfiches // 90.07 A // 9006 20 00 // 2054/83 (8) // Electronic instruments (called multi-channel analysers) which, because they incorporate microprocessors, can classify results previously obtained with external measuring apparatus such as voltmeters, sensors, or angular decoders and received by the instruments in the form of electrical signals, and can compare these results (actual values) with the required values, and which consist essentially of the following parts: // // // // 1. a control panel with keys and control knobs; // // // // 2. a visual display unit with a cathode-ray tube and control knobs to enable signal-evaluation results to be presented in the form of spectral lines or alphanumeric data; // // // // 3. analogue-to-digital converters for the conversion of analogue input signals into digital signals; // // // // 4. electronic amplifiers for signal enhancement; // // // // 5. a data storage unit for date and programs; // // // // 6. three microprocessors for data processing (one of which works with programmed calibration data; another serving for comparison of actual values with required values and capable of providing experiment feedback control); // // // // 7. a power supply; // // // // 8. a line printer for data output; and // // // // 9. a floppy-disk unit for additional data and program storage // 90.28 A II a) // 9030 39 30 // // // // // Regulation (EEC) No // Description of goods // CCT heading number // Combined nomenclature code // // // // // (1) // (2) // (3) // (4) // // // // // // 2334/83 (9) // Electronic integrators which: // // // // - with the aid of incorporated detectors and electronic counters, compare, with the data stored in the program, the results of analysis (detect and evaluate the peak heights and areas, determine the number of peaks and the extent of peak areas) which they receive in the form of analogue electrical signals from external analysers as chromatographs or spectrometers, // // // // - process the findings of the comparison, converted into digital electrical signals, in incorporated microprocessors, // // // // - print out the results of analyses in the form of either a report or graph, and // // // // - consist essentially of the following parts: // // // // 1. an alphanumeric keyboard for program and data input and intermediate result inquiry; // // // // 2. a keyboard for program input and apparatus operation; // // // // 3. an analogue-to-digital converter for the conversion of analogue input signals into digital signals; // // // // 4. electronic amplifiers (input amplifiers, logarithmic amplifiers, integrated amplifiers) for signal amplification; // // // // 5. a unit for data and program storage; // // // // 6. electronic detectors for the ascertainment and evaluation of peak heights and areas; // // // // 7. electronic counters to determine the number of peaks and the extent of peak areas; // // // // 8. microprocessors to calculate the cardinal points (beginning, end and top of peaks); // // // // 9. a power supply; and // // // // 10. a thermal printer and curve plotter for data output // 90.28 A II a) // 9030 39 30 // // // // (1) OJ No L 64, 14. 3. 1979, p. 47. (2) OJ No L 117, 3. 5. 1984, p. 16. (3) OJ No L 283, 15. 10. 1983, p. 13. (4) OJ No L 24, 29. 1. 1985, p. 13. (5) OJ No L 180, 7. 7. 1984, p. 12. (6) OJ No L 160, 18. 6. 1981, p. 21. (7) OJ No L 56, 3. 3. 1981, p. 20. (8) OJ No L 202, 26. 7. 1983, p. 7. (9) OJ No L 224, 17. 8. 1983, p. 14.